Order entered May 10, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00277-CR

                              MARIA CEGUDA PEREZ, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                   On Appeal from the County Court-Auxiliary Court No. 4B
                                    Dallas County, Texas
                             Trial Court Cause No. TR-12-33781

                                                ORDER
        The Court has received the clerk’s record in this appeal, but not the reporter’s record.

Moreover, it is not clear from the documents in the clerk’s record of whether the hearing in this

case was recorded. Additionally, the clerk’s record does not contain a copy of the trial court’s

certification of appellant’s right to appeal.

        Accordingly, we ORDER the court reporter of the County Court Auxiliary Court No. 4B

to file, within THIRTY DAYS of the date of this order, either the reporter’s record or written

verification that the hearing was not recorded.

        We ORDER the Dallas County Clerk to file, within FIFTEEN DAYS of the date of this

order, a supplemental record containing a copy of the trial court’s certification of appellant’s

right to appeal.
       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Honorable Boyd Richie, Judge, County Court - Auxiliary Court No. 4B; the court reporter of the

County Court-Auxiliary Court No. 4B; Dallas County Clerk’s Office; and the Dallas County

District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Maria Ceguda

Perez, 5334 Kiamesha Way, Mesquite, Texas 75150.



                                                  /s/    DAVID EVANS
                                                         JUSTICE